Citation Nr: 0313086	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from June 1954 to September 
1958 and who died in September 1997, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  In January 2001 the Board returned the 
case to the RO for additional development, and the case has 
subsequently been returned to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died in 
September 1997 of an immediate cause of death of an acute 
myocardial infarction which was due to or as a consequence of 
arteriosclerotic heart disease, which was due to or as a 
consequence of cigarette smoking.  

3.  During the veteran's lifetime, service connection had not 
been established for any disability.  

4.  Service medical records contain no evidence of 
complaints, treatment or diagnosis of any cardiovascular 
disease, and cardiovascular disease was not manifested within 
one year of separation from service.

5.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.



CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the 
appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a July 2001 
letter to the appellant and the February 2003 Supplemental 
Statement of the Case informed the appellant of the 
provisions of the VCAA, including the division of 
responsibility between the VA and the appellant in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and the RO either obtained or the appellant 
submitted relevant private medical records.  In addition, at 
the Board's request pursuant to the January 2001 remand the 
RO obtained a medical opinion concerning the medical question 
at issue in this appeal.  Lastly, the appellant and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.  Simply put, the 
record appears to be complete.  Accordingly, the case is 
ready for appellate review.  


Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of cardiovascular disease.  
The veteran's service medical records also contain no 
information concerning the veteran's smoking history or 
habits.  

A Certificate of Marriage shows the appellant and the veteran 
were married in May 1977.

Records pertaining to a private hospitalization of the 
veteran in June 1987 showed the veteran was admitted with 
complaints of severe chest pain unrelieved by nitroglycerin.  
It was noted that the veteran's coronary risk factors were 
remarkable for hyperlipidemia, a very strong family history 
of coronary artery disease, exogenous obesity and documented 
coronary artery disease.  The impressions were rule out 
unstable angina pectoris, exacerbation of chronic obstructive 
pulmonary disease and rule out congestive heart failure and 
fluid overload.  

Private medical records pertaining to a hospitalization of 
the veteran in August 1995 showed the veteran was admitted 
because of fever and difficulty breathing that was eventually 
attributed to Streptococcus Group G.  No information was 
contained in these records pertaining to the veteran's 
smoking history.  The pertinent discharge diagnoses were 
hypertensive cardiovascular disease without congestive heart 
failure, hypertension and cigarette smoker.  

The veteran's certificate of death shows he died in September 
1997 of an immediate cause of death listed as acute 
myocardial infarction which was due to or as a consequence of 
arteriosclerotic heart disease which was due to or as a 
consequence of cigarette smoking.  

A statement dated in November 1997 from the veteran's mother 
relates that the veteran started to smoke when he went into 
service.  She indicated that she had never seen him smoke 
before.

In response to the RO's questions concerning the veteran's 
tobacco use, the appellant indicated that she was claiming 
that the veteran acquired nicotine dependence in service that 
continued after service as a result of his use of cigarettes.  
She believed that the veteran was either 18 or 19 years old 
when he began to use tobacco products.  She indicated that 
following service since about 1977 he had smoked 2 to 
3 packages of cigarettes per day.  In response to the RO's 
request for competent medical evidence that linked the 
claimed disability, in this case the veteran's heart disease 
to tobacco use during service, the appellant indicated that 
she was providing the veteran's death certificate to prove 
tobacco use was the cause of his death.  

A statement dated in July 1999 from Neil R. See, M.D., 
relates that he had been asked to review records pertaining 
to the veteran, specifically records of a private 
hospitalization of the veteran in February 1987 and in August 
1995, as well as the veteran's death certificate.  Dr. See 
indicated that it appeared the veteran had been addicted to 
tobacco and had been so for many years.  He also related that 
the veteran appeared to have chronic obstructive pulmonary 
disease and died of a cardiac event.  In Dr. See's opinion 
the veteran's atherosclerotic heart disease and subsequent 
myocardial infarction was partly caused by and aggravated by 
his smoking.  

In January 2001 the Board remanded this case to the RO for 
additional development.  This development included asking the 
appellant to identify health care providers who had treated 
the veteran and offering the appellant an opportunity to 
submit evidence to establish when the veteran began smoking, 
whether the veteran smoked continuously after service or 
whether he was nicotine dependent.  Thereafter, the Board 
requested that the RO obtain an opinion from a cardiology 
specialist.  

Additional private medical records dated in 1987 were 
obtained.  Records pertaining to a February 1987 
hospitalization showed the veteran was admitted with 
complaints of severe chest pain that had been present for 
approximately five days, but probably weeks.  It was noted 
that his father died of a myocardial infarction at the age of 
54 and that he was now 51.  He was quite anxious about his 
complaints being myocardial disease.  The impression was 
probable atherosclerotic cardiovascular disease with coronary 
insufficiency, cardiomegaly and congestive heart failure, 
rule out myocardial infarction and chronic obstructive lung 
disease associated with excessive smoking.  Additional 
records pertaining to a June 1987 hospitalization shows the 
veteran reported that he had been a heavy smoker and that he 
started smoking between the age of 12 and 15.  He reported 
that he smoked a minimum of two packs a day and as much as 
five packs a day since that time.  

The veteran's claims file was reviewed by a VA physician in 
the cardiac laboratory who noted in a January 2003 statement 
that the veteran had a history of chronic heavy smoking 
consuming 2 to 5 packages of cigarettes per day starting 
between the ages of 12 and 15 as recorded in a private 
medical record dated June 22, 1987.  The reviewer noted that 
there were many risk factors involved in the veteran's 
development of coronary artery disease and subsequent demise 
from acute myocardial infarction including heavy chronic 
cigarette smoking.  It was noted that the cigarette smoking 
started early and antedated his military service by at least 
five years, and that the veteran had continued the habit 
after he was diagnosed with heart disease.  The reviewer 
concluded that the veteran died of coronary artery disease 
resulting in acute myocardial infarction as a result of 
multiple unresolved risk factors, among which was cigarette 
smoking.  The examiner concluded, again noting that the 
veteran's smoking started at least five years before entering 
service and concluded with an opinion that the veteran's 
coronary artery disease and resulting myocardial infarction 
was not service related.  


Law and Analysis

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5(a), 3.312.  A service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as cardiovascular disease, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singularly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributes 
substantially or materially to death, or aided or lent 
assistance in the production of death.  38 C.F.R. § 3.312(c).  

With respect to smoking related claims, traditionally 
applicable law and regulations have allowed service 
connection to be established for claimed nicotine-related 
diseases and disorders.  The VA General Counsel has held that 
direct service connection may be established for disabilities 
shown to result from tobacco use during service.  
VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  
To establish entitlement, the record must contain medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service, as distinguished from post service 
tobacco use.  Id.; see also Davis v. West, 13 Vet. App. 178 
(1999).  Additionally, where nicotine dependence began in 
service, and where resulting tobacco use led to disability, 
secondary service connection may be established for that 
disability pursuant to 38 C.F.R. § 3.310(a).  See 
VAOPGCPREC 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  
For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.  

The Board acknowledges that legislation has been enacted 
which effectively prohibits service connection for death or 
disability on the basis that such resulted from a disease or 
injury attributable to use of tobacco products during the 
veteran's period of active service.  See 38 U.S.C.A. § 1103.  
Such legislation is effective for claims filed after June 9, 
1998.  Because the appellant's claim was filed prior to that 
date, the Board will evaluate the appellant's claim under the 
more lenient standard that allows service connection for 
nicotine-related diseases.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law or regulation governing the 
case changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal has been 
concluded, the version most favorable to the appellant will 
apply).  

A review of the evidence of record shows that the veteran's 
cardiovascular disease was not manifested in service or for 
many years following the veteran's separation from service.  
The evidence submitted in support of the appellant's claim 
shows that the veteran was apparently first treated for 
cardiovascular disease in February 1987, decades following 
his separation from service.  That the veteran's 
cardiovascular disease first developed many years following 
separation from service does not appear to be disputed by the 
appellant.  

The evidence also clearly shows that the veteran's 
cardiovascular disease was due to his long history of 
smoking.  Both Dr. See and the VA physician who reviewed the 
medical evidence contained in the veteran's claims file both 
concluded that the veteran's heart disease was, in part, due 
to his smoking.  The dispositive question then is when did 
the veteran begin smoking and become nicotine dependent.

In a statement in response to the RO's request for 
information concerning the veteran's smoking history the 
appellant indicated that she believed that the veteran 
started smoking at either age 18 or 19 when he was in 
service.  In support of her claim the appellant submitted a 
statement from the veteran's mother which related that the 
veteran started to smoke when he was in service and that she 
had never seen him smoke before.  On the other hand, there is 
a history the veteran provided himself to treating physicians 
during a private hospitalization in June 1987 in which he 
informed treating physicians that he started smoking between 
the age of 12 and 15 and that he had smoked a minimum of two 
packs a day and as much as five packs a day since that time.  

The Board finds that the preponderance of the evidence shows 
that the veteran began smoking prior to service and that his 
nicotine dependence also began prior to service.  The Board 
places greater probative value on the veteran's own 
self-reported smoking history to treating physicians at the 
time of his June 1987 hospitalization then on the 
recollections of the veteran's mother and his surviving 
spouse.  That the veteran's mother may have been unaware of 
the veteran's preservice adolescent smoking is understandable 
and the record reflects that the appellant married the 
veteran in 1977, many years following the veteran's period of 
service.  On the other hand, the Board has no reason to doubt 
the accuracy of the history reported by the veteran to 
treating physicians during the June 1987 hospitalization.  As 
such, the Board accepts the veteran's own account of when his 
smoking began.

Accordingly, the Board concludes that the veteran's smoking 
and nicotine dependence preceded his period of service and 
that the cardiovascular disease the veteran subsequently 
developed, while clearly related to multiple risk factors, 
was also related to the tobacco use and nicotine dependence 
the veteran acquired and developed prior to service.  Indeed, 
the VA physician who reviewed the veteran's medical records 
reached a similar conclusion in concluding that the veteran's 
coronary artery disease was not service related given that 
the veteran started smoking years before entering service.  
Although the Board notes that the VA examiner mistakenly 
reported that the veteran entered service in 1956 as opposed 
to 1954, his conclusion that the veteran's "heavy chronic 
smoking" antedated the veteran's military service by at 
least five years nonetheless still places the onset of the 
veteran's smoking "habit" several years prior to the 
veteran's actual induction into the military.  Consequently, 
service connection for the cause of the veteran's death due 
to his cardiovascular disease is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

